   Case: 5:18-cr-00646-SL Doc #: 75 Filed: 07/08/19 1 of 1. PageID #: 483



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,           )               CASE NO. 5:18CR646
                                    )
            Plaintiff,              )               JUDGE LIOI
                                    )
-vs-                                )               MOTION TO CONTINUE SENTENCING
                                    )               HEARING DUE TO WIFE’S HEALTH
RONALD BLACK,                       )
                                    )
            Defendant.              )
____________________________________)

        NOW COMES the Defendant, RONALD BLACK, by and through his undersigned

counsel and respectfully moves this Court for an order continuing his Sentencing Hearing

currently scheduled for July 23, 2019 at 9:00 a.m. for the following reason: Defendant’s wife,

Tracy Burrows, is having significant health issues and has an invasive gynecological medical

procedure scheduled for July 12, 2019 (see attached Exhibit A). The results of the testing may

take over a month to come back. Defendant and his wife are fearing a cancer diagnosis. As

such, Defendant prays that his sentencing date be rescheduled until sometime after August 12,

2019 so that he has the opportunity to be with his wife when she meets with her doctor to get

her test results.

        WHEREFORE, Defendant, RONALD BLACK, requests that this foregoing Motion to

Continue be granted and that new date regarding this matter be set by this Court.

                                                    Respectfully Submitted,

                                                    /s/ James M. Campbell
                                                    JAMES M. CAMPBELL (0004733)
                                                    Attorney for Defendant, Ronald Black
                                                    2717 Manchester Road
                                                    Akron, OH 44319
                                                    P: (330) 745-2422
                                                    F: (330) 745-2447
